                           Case 1:21-sw-00144-RMM Document 3 Filed 05/27/21 Page 1 of 2
                                                                                     ✔ Original
                                                                                     u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 21-sw-144
      MAY SALEHI and clothing, personal belongings,                         )
     backpacks, briefcases, purses, bags, and electronic                    )
    devices within SALEHI’s immediate control THEREIN                       )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of            Columbia
(identify the person or describe the property to be searched and give its location):


  See Attachment A hereto




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

  See Attachment B hereto




          YOU ARE COMMANDED to execute this warrant on or before           June 1, 2021          (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m.
      u                                  u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                                                             .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                         .
                                                                                                                   Robin M. Meriweather
Date and time issued:           0D\                                                                       2021.05.19 16:02:55 -04'00'
                                                                                                          Judge’s signature

City and state: Washington, District of Columbia                                       860DJLVWUDWH-XGJH5RELQ00HULZHDWKHU
                                                                                                        Printed name and title
                        Case 1:21-sw-00144-RMM Document 3 Filed 05/27/21 Page 2 of 2
AO 93   (    )                                           (Page 2)

                                                               Return
Case No.:                        Date and time warrant executed:              Copy of warrant and inventory left with:
 21-sw-144                            5/20/2021 0612hrs                              May. M. Salehi
Inventory made in the presence of :
                                               May M. Salehi
Inventory of the property taken and name     of any person(s) seized:



            1 (one) Apple iWatch with blue band




                                                           Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:       5/27/2021


                                                                    SA Christopher Swenson, Special Agent US State Dept OIG
                                                                                        Printed name and title
